NUMBER 13-18-00040-CV

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


RR STANLEY, DALTON DAVIS D/B/A JO-DAN
ROYALTY COMPANY AND VINELLA DAVIS,                                                       Appellants,

                                                   v.

DEBORAH CEPHUS COLLINS, WILL CEPHUS,
HAROLD ANDREWS, ROSALIND CARTER AND
RONDAL CEPHUS,                                                                            Appellees.


                         On Appeal from the 77th District Court
                             of Freestone County, Texas.



                                             ORDER
                Before Justices Rodriguez, Contreras, and Hinojosa
                                 Order Per Curiam

        Appellants’ retained counsel, Chad Morgan, has filed a motion to withdraw as

counsel. 1    We grant said motion.          Pursuant to Rule 6.5(c) of the Texas Rules of




        1 This case is before the Court on transfer from the Tenth Court of Appeals in Waco pursuant to a

docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2017 R.S.).
Appellate Procedure, counsel is directed to notify appellants, in writing, of any previously

undisclosed deadlines and file a copy of that notice with the Clerk of this Court.

       Appellants are directed to notify the Court promptly if they retain new counsel on

appeal by filing a notice including that attorney’s name, mailing address, email address,

telephone number, facsimile number, and State Bar of Texas identification number. See

generally TEX. R. APP. P. 6. In the interim, the Court expects this appeal to proceed as

per the appellate rules. Appellants are expected to comply with all applicable deadlines

and filings should comply with the Texas Rules of Appellate Procedure.

       Appellants’ brief is due to be filed in this Court on March 28, 2018. If appellants

fail to timely file a brief, the Court may dismiss the appeal for want of prosecution. See

TEX. R. APP. P. 38.8.

       It is so ORDERED.

                                                        PER CURIAM


Delivered and filed this the
13th cay of March, 2018.




                                             2